IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE BANK OF NEW YORK MELLON                : No. 370 EAL 2018
CORPORATION,                               :
                                           :
                   Respondent              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
LISA G. COLTON A/K/A LISA COLTON,          :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.